DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.
  	This Office action is in response to the amendment filed July 27, 2021 in which claims 1 and 10 were amended.
 	The rejection of the claims under 35 USC 103 over Srinivasan (US 5,358,650) is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0391653 with Viscosity Grade Comparison Chart (Thelubricantstore.com) which appears on the PTO-892 as an evidentiary reference.
 	EP teaches a lubricant composition, especially for gears, comprising sulfur-containing extreme pressure agents and phosphorus-containing extreme pressure agents (see abstract; page 2, lines 33-35; page 4, lines 41-50).  The sulfur-containing extreme pressure agent may be a sulfurized olefin having a sulfur content of 30-50 % by weight (see page 3, lines 42-52).  The sulfur-containing EP agent is present in the composition in an amount of 1.7 to 10% by weight (see page 4, lines 34-37).  The phosphorus –containing EP is present in the composition in an amount from 0.01 to 3.5% by wt (see page 4, lines 49-51).  The 
 	Examples 1-3 containing sulfurized isobutylene containing 45% S and the composition contains 3.9% of the sulfurized isobutylene which is equivalent to 1.755% S.  EP teaches that the composition contains 0.01-3.5 % by weight of the phosphorus-containing EP agent (see claim 9).  The basestock used in EP ranges in viscosity grades from SAE 50 to 250 or ISO grade 32 to ISO grade 680 (see col. 3, lines 3-7). EP meets the limitations of the claims other than the differences set forth below.
 	

 	EP does not specifically teach the range for the amount of the phosphorus present in the composition.  However, EP teaches overlapping ranges of the phosphorus-containing compound and therefore, one skilled in the art would expect that the amount of the P would also be within the range set forth in the claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 	EP does not specifically teach the requirements of (i) and (ii) as set forth in the claims.  However, it would be reasonable to expect that EP would arrive at these requirements because it teaches using the lubricant composition in the same environment as Applicant, i.e., automobile gears (see page 2, lines 9-11).

Response to Arguments
 	Applicant's arguments have been fully considered but they are not persuasive.


 	The data have been reviewed and the examiner does not find any unexpected results.  The claims and the data are not commensurate in scope.  The sulfur-based extreme pressure agent and the phosphorus-based extreme agent are specific products whereas the claims are directed to generic extreme pressure agents.  The examiner cannot ascertain if the results obtained are due to the specific agents or the specific viscosity of the oil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16634283/20210930